Name: Commission Regulation (EU) NoÃ 318/2013 of 8Ã April 2013 adopting the programme of ad-hoc modules, covering the years 2016 to 2018, for the labour force sample survey provided for by Council Regulation (EC) NoÃ 577/98 Text with EEA relevance
 Type: Regulation
 Subject Matter: employment;  labour market;  rights and freedoms;  economic analysis
 Date Published: nan

 9.4.2013 EN Official Journal of the European Union L 99/11 COMMISSION REGULATION (EU) No 318/2013 of 8 April 2013 adopting the programme of ad-hoc modules, covering the years 2016 to 2018, for the labour force sample survey provided for by Council Regulation (EC) No 577/98 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community (1), and in particular Article 4(2) thereof, Whereas: (1) In accordance with Regulation (EC) No 577/98, it is necessary to specify the elements of the programme of ad-hoc modules covering the years 2016 to 2018. (2) The Europe 2020 strategy and its flagship initiative Youth on the Move call for further information on the situation of young people on the labour market. The 2011 Commission Communication on a Youth Opportunities Initiative (2) encourages action at European level in several priority fields linked to getting a first job. (3) Based on the Communication concerning a Small Business Act (3), the 2012 Commission Communication Towards a job-rich recovery (4), which forms part of the Employment Package, encourages job creation specifically through promoting and supporting self-employment. (4) The strategy for equality between women and men, covering the period 2010-2015 (5), includes measures for reconciliation between work and family life as a means of achieving equal economic independence for women and men. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The programme of ad-hoc modules for the labour force sample survey, covering the years 2016 to 2018, as set out in the Annex, is hereby adopted. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 77, 14.3.1998, p. 3. (2) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions  Youth Opportunities Initiative, adopted on 20 December 2011  COM(2011) 933 final. (3) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions  Think Small First  A Small Business Act for Europe, adopted on 25 June 2008  COM(2008) 394 final. (4) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions  Towards a job-rich recovery, adopted on 18 April 2012  COM(2012) 173 final. (5) Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions  Strategy for equality between women and men 2010-2015, adopted on 21 September 2010  COM(2010) 491. ANNEX LABOUR FORCE SURVEY Multiannual programme of ad-hoc modules 1. YOUNG PEOPLE ON THE LABOUR MARKET List of variables: to be defined before December 2014. Reference period: 2016. Member States may provide data for all 52 weeks or for the second quarter of the year. Member States and regions concerned: All. Sample: the ad-hoc module sample should fulfil the requirements of Annex I, point 4, to Commission Regulation (EC) No 377/2008 (1), i.e. the sample used to collect information on ad-hoc modules must also provide information on structural variables. Transmission of the results: before 31 March 2017. 2. SELF-EMPLOYMENT List of variables: to be defined before December 2015. Reference period: 2017. Member States may provide data for all 52 weeks or for the second quarter of the year. Member States and regions concerned: All. Sample: the ad-hoc module sample should fulfil the requirements of Annex I, point 4, to Regulation (EC) No 377/2008, i.e. the sample used to collect information on ad-hoc modules must also provide information on structural variables. Transmission of the results: before 31 March 2018. 3. RECONCILIATION BETWEEN WORK AND FAMILY LIFE List of variables: to be defined before December 2016. Reference period: 2018. Member States may provide data for all 52 weeks or for the second quarter of the year. Member States and regions concerned: All. Sample: the ad-hoc module sample should fulfil the requirements of Annex I, point 4, to Regulation (EC) No 377/2008, i.e. the sample used to collect information on ad-hoc modules must also provide information on structural variables. Transmission of the results: before 31 March 2019. (1) OJ L 114, 26.4.2008, p. 57.